Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-17-00454-CR

                                      Meredith Owen BURSON,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                          From the County Court at Law, Kerr County, Texas
                                     Trial Court No. CR16-0187
                              Honorable Susan Harris, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: July 25, 2018

AFFIRMED

           The sole issue presented in this appeal is whether the trial court abused its discretion in

denying Meredith Owen Burson’s motion to suppress. Burson contends the trial court erred

because the arresting officer did not have reasonable suspicion to stop the vehicle she was driving.

We affirm the trial court’s judgment.

                                              BACKGROUND

           Trooper John Moorman was driving a marked patrol car at approximately 1:24 a.m. when

he observed a vehicle make a turn from a state highway onto a crossroad at an intersection and
                                                                                      04-17-00454-CR


then turn into the parking lot of an event center. The vehicle parked near the front door of the

event center which was closed. No other vehicles were in the parking lot. Trooper Moorman

continued to observe the vehicle in his rearview and sideview mirrors and did not see the vehicle

leave the parking lot. Trooper Moorman turned around on the state highway and returned to the

intersection where he made a right turn and then turned into the parking lot. As soon as Trooper

Moorman turned into the parking lot, the vehicle began to drive away. Trooper Moorman activated

his emergency lights and stopped the vehicle.

       Burson, who was driving the vehicle at the time it was stopped by Trooper Moorman, was

arrested for driving while intoxicated. After Burson’s pretrial motion to suppress was denied, she

pled nolo contendere to the offense and was placed on twelve months community supervision.

Burson appeals the trial court’s order denying her pretrial motion to suppress.

                                      STANDARD OF REVIEW

       “We review a trial court’s ruling on a motion to suppress evidence under a bifurcated

standard of review.” Lerma v. State, 543 S.W.3d 184, 189–90 (Tex. Crim. App. 2018). “At a

motion to suppress hearing, the trial judge is the sole trier of fact and judge of credibility of

witnesses and the weight to be given to their testimony.” Id. at 190. “Therefore, we afford almost

complete deference to the trial court in determining historical facts.” Id. “However, we review de

novo whether the facts are sufficient to give rise to reasonable suspicion in a case.” Id.

                                     REASONABLE SUSPICION

       “Reasonable suspicion to detain a person exists when a police officer has specific,

articulable facts that, when combined with rational inferences from those facts, would lead him to

reasonably conclude that the person detained is, has been, or soon will be engaged in criminal

activity.” Furr v. State, 499 S.W.3d 872, 878 (Tex. Crim. App. 2016) (internal quotation omitted).

The facts “must show unusual activity, some evidence that connects the detainee to the unusual

                                                -2-
                                                                                         04-17-00454-CR


activity, and some indication that the unusual activity is related to crime.” State v. Kerwick, 393
S.W.3d 270, 273 (Tex. Crim. App. 2013). “While ‘reasonable suspicion’ is a less demanding

standard than probable cause and requires a showing considerably less than preponderance of the

evidence, the Fourth Amendment requires at least a minimal level of objective justification for

making the stop.” Furr, 499 S.W.3d at 878 (internal quotation omitted).

          The test for reasonable suspicion is an objective one that disregards the officer’s subjective

intent.    Furr, 499 S.W.3d at 878; Kerwick, 393 S.W.3d at 274.              “A reasonable-suspicion

determination requires looking at the totality of the circumstances and reasonable suspicion may

exist even if those circumstances standing alone may be just as consistent with innocent activity

as with criminal activity.” Kerwick, 393 S.W.3d at 274. Courts of appeals are not to “engage[] in

a divide-and-conquer approach to viewing the evidence, analyzing and excluding individual

circumstances as not suspicious instead of considering the cumulative force of all the

circumstances.” Furr, 499 S.W.3d at 880 n.8. Although each of a series of acts may be innocent

in isolation, taken together they may warrant further investigation. U.S. v. Arvizu, 534 U.S. 266,

274 (2002).

                                              DISCUSSION

          The totality of the circumstances in this case were Trooper Moorman’s observations of a

vehicle pulling into the parking lot of a closed business at 1:24 a.m., parking near the front door

of that business for a few minutes, and immediately attempting to leave the parking lot when

Trooper Moorman pulled into the parking lot and approached the vehicle. Thus, the facts “show

unusual activity” (pulling into the parking lot of closed business at 1:24 a.m.) to which Burson was

connected as the driver and “some indication that the unusual activity is related to crime” (parking

near the front door of a closed business and only attempting to leave when Trooper Moorman

pulled into the parking lot). Kerwick, 393 S.W.3d at 273.

                                                   -3-
                                                                                       04-17-00454-CR


         Both Burson and the State cite various cases in their briefs attempting to compare the facts

in the instant case to the facts in other opinions in which the courts did or did not find reasonable

suspicion. A determination of whether reasonable suspicion exists under the facts in one case

seldom provides exacting precedent for such a determination under different facts in another case.

See Tanner v. State, 228 S.W.3d 852, 857 (Tex. App.—Austin 2007, no pet.) (“Our inquiry into

reasonable suspicion is multi-faceted, and determinations made in other cases will seldom be a

useful precedent for another.”) (internal quotation omitted); see also Marical v. State, No. 05-16-

00988-CR, 2017 WL 2871431, at *3 (Tex. App.—Dallas June 29, 2017, pet. ref’d) (mem. op., not

designated for publication) (distinguishing cases cited in brief noting each case “turned on its own

facts and none involved facts exactly like those here”). Of the cases cited in the briefs, the decision

most comparable to the facts in this case is Jones v. State, No. 01-07-00240-CR, 2008 WL 746527

(Tex. App.—Houston [1st Dist.] Mar. 20, 2008, no pet.) (mem. op., not designated for publication).

         In Jones, a deputy observed a car with its headlights off in a parking lot of a closed repair

shop around midnight. 2008 WL 746527, at *1. The repair shop was near a high-crime area, and

two individuals were sitting in the front seat of the car. Id. The deputy parked nearby and walked

toward the car. Id. When the driver saw the deputy approach, he immediately tried to drive away.

Id. As the driver paused at the edge of the lot before turning into traffic, the deputy caught up to

the car, drew his gun, and ordered the driver to step out. Id. The appellate court affirmed the trial

court’s finding of reasonable suspicion, noting “the lateness of the hour, the fact that the business

was closed, and the high incidence of crime in the vicinity” and “the driver’s attempt to flee.” Id.

at *3.

         We acknowledge Jones is distinguishable because no evidence was introduced in the

instant case regarding a high incidence of crime in the vicinity. Nevertheless, we hold the other



                                                 -4-
                                                                                                 04-17-00454-CR


evidence presented was sufficient to establish reasonable suspicion. 1 Although each of the series

of acts may be innocent in isolation, when considered together under the totality of the

circumstances, we hold they “warranted further investigation.” Arvizu, 534 U.S. at 274.

                                                CONCLUSION

        The judgment of the trial court is affirmed.

                                                         Marialyn Barnard, Justice

DO NOT PUBLISH




1
  Because we hold the trial court did not err in denying the motion to suppress because Trooper Moorman had
reasonable suspicion to stop Burson’s vehicle, we need not address Burson’s second issue which is premised on this
court “agree[ing] with Appellant’s first argument and find[ing] that no objective reason for the stop existed.”

                                                      -5-